 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCarpenters Local 33, a/w United Brotherhood ofCarpenters and Joiners of America,AFL-CIOandCB Construction Co., Inc.Case 1-CC-2153June 30, 1988DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn September 1, 1987, Administrative LawJudge George F. Mclnerny issued the attached de-cision.The General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The judge found that the primary gate set asidefor the Union under a reserve gate system was ef-fectivelyhidden from the view of the generalpublic and was so remotely and inconveniently lo-cated as to substantially impair the effectiveness ofthe Union's picketing, calculated to reach the pri-mary employer's suppliers, visitors, and the generalpublic.The judge concluded that the RespondentUnion's picketing at the neutral gate, therefore,was privileged and did not violate Section 8(b)(4)(i)and (ii)(B) of the Act. We disagree.CB Construction Co., Inc., the Charging Partyand the primary employer in the RespondentUnion's area standards labor dispute, is a nonunionsubcontractor performing renovation work at 262-266 Summer Street, Boston, Massachusetts. Thebuilding at 262-266 Summer Street is owned by the262 Summer Street Realty Trust (Trust). WilliamandGary Vanderweil, general partners in theTrust, are also the principals of R. G. VanderweilEngineers, Inc. (RGVE). RGVE moved into thepremises at 262-266 Summer Street about March 3,1987.RGVE and the Trust are secondary or neu-tral employers in this dispute.The Respondent Union picketed the 262-266Summer Street building from about October 20,1986, until enjoined by the Federal district courton January 28, 1987, with signs stating:1In fn3 of hisdecision,the judge stated that the Federal districtcourt injunctioninCase 1-CC-2144 was issued on February 28, 1987The correctdate is January 28, 1987The GeneralCounsel's request for a visitatonal remedy is denied SeeCherokeeMarine Terminal,287 NLRB1080 (1988)R. G. VANDERWEILThe owner of 266Summer StreetIS USINGASCABConstruction CompanyCarpenters Local No. 33, AFL-CIOOn March 12, 1987, Administrative Law JudgeMarion C. Ladwig issuedhis decisionand recom-mendedOrder in Case 1-CC-2144 finding that thispicketing,which unlawfully named Vanderweil,the neutral employer, as the object of theRespond-ent'spicketing,violatedSection 8(b)(4)(i) and(ii)(B) of the Act.2On February 3, 1987, the Respondent Union re-sumedpicketing at 262-266 Summer Street withsigns stating:CB CONSTRUCTIONISASCABContractorWho Does Not Conform toArea Standards Establishedby Carpenters Local No. 33, AFL-CIOThis sign is not for organizationalor recognitional purposes.On February 12, 1987, the Federal district courtclarified its order to permit such lawful picketingat 262-266 Summer Street.On March 4, 1987, RGVE and the Trust estab-lished a reserved gate system at the site. The mainentrance to the building at 266 Summer Street wasestablished and reserved for the use of employeesand suppliers of all persons except the employees,suppliers, and visitors of the primary employer.3This entrance was designated "Gate B." A gatewas established in the rear of the building for theuse of employees, suppliers, and visitors of the pri-mary employer. The rear entrance was designated"Gate A."On March 4, 1987, the Trust notified the Re-spondent of the reserved gate system. On March 5,2TheRespondentUnion'spicketingof RGVE officersat 38 ChauncyStreet in Boston and the residenceof GaryVanderweil with signs bear-ing similar legends was alsothe subjectof the Federal district court in-junction and Judge Ladwig's decision in Case1-CC-2144 No exceptionswere filedto Judge Ladwig's decision,and on April 21,1987, the Boardadopted his decision and recommended Order8This entrance is the only entrance on Summer Street that may beused by tenants to gain entry intothe officespace in the building Theother twoSummer Street entrances enter into the retail premises of a del-icatessen and a graphic arts equipment store, tenants of the building289 NLRB No. 67 CARPENTERS LOCAL 33 (CB CONSTRUCTION)1987, the Respondent advised the Trust, by tele-gram, that it would not honor the reserved gatesystem. Specifically, the Respondent stated:The gate established for CB Construction is ina back alley entirely out of view of the public.Since we are attempting to inform the publicof thisarea's[sic] standard[s] dispute, it is nota valid dual gate system.After the establishment of the primary gate at therear of the building, the Respondent continued topicket at the Summer Street entrance. The instantcharge was filed and an injunction issued.4As described in the judge's decision, the buildingat 262-266 Summer Street, the locus of the dispute,is aneight-story brick loft building, which is one ofarow of similar structures extending alongSummer Street about 660 feet from Fort PointChannel to an overpass over a street called AStreet.This row of buildings is unbroken by anyopening or passageway between the structures. Atthe channel end there is a wooden walkway ex-tending along the channel to a 25-foot-wide pas-sageway at the rear of the row of buildings. Thestructure adjacent to 262-266 Summer Street, 268-272 Summer Street, juts out 40 feet beyond therear entrance of the locus forming a jog in the pas-sageway. This jog in the passageway extends fromthe locus to a 30-foot-wide road designated as"Sleeper Street" on one of the plans submitted intoevidence. Sleeper Street extends from the rear pas-sageway to a public thoroughfare called CongressStreet.Congress Street and the rear passagewayrun parallel to one another and Sleeper Street con-nects them. A building backs up to the passagewayin the rear of the 262-266 Summer Street structureon one side of Sleeper Street. Across from thisbuilding, on the opposite side of Sleeper Street, is ashort-term public parking lot used by people whowork in the Summer Street buildings, their custom-ers, and other members of the public.The judge credited William Vanderweil's testi-mony that the elevator serving the Summer Streetentrance to the building is small and unsuitable forthe conveyance of construction materials neededfor renovation of the upper floors of the building.The judge further credited Vanderweil's testimonythat there is only one rear entrance to the premisesat the level of the passageway, which is used byVanderweil's employees, other building tenants, theCharging Party's employees, and others making de-4 The record indicates that an injunction was issued by the HonorableWilliam G Young, United States district judge for the district of Massa-chusetts on March 25, 1987, barring picketing by the Union other than atthe gate reserved for the exclusive use of CB Construction Co, Inc, itsemployees, suppliers, and visitors529liveries or performing work inside the premises.The rear entrance provides access to a freight ele-vator that is substantially larger than the elevatorat the Summer Street entrance. The record indi-cates that the entrance designated as the primaryreserved gate has always been used by CB Con-struction, its employees, and suppliers since the in-ception of its work at 262-266 Summer Street be-cause the entrance provideseasieraccess for trucksand workmen carrying supplies. Tradesmen are no-tified by a sign posted at the Summer Street en-trance that all deliveries are to be made at the rearof the building.The judge concluded that the primary reservedgate is so well hidden from the view of the generalpublic and is so remotely located that restriction oftheRespondent Union's picket patrol to the pri-mary gate would substantially impair any lawfulpicketing's effectiveness.Basedon photographs ofthe situs submitted by both parties, the judge deter-mined that the primary gate sign is scarcely visibleto the general public because of its location behindiron window bars and parked cars in a shadowedalley.The judge further determined that membersof the public would not be likely to see any picketspatrolling the primary gate entrance or be able toread or comprehend the message on the picketsigns.It is well established that although picketing atlocations other than a properly marked primarygate in common situs disputes may indicate non-compliance withMoore Dry Dockstandards, s this isnot so where observance of the separate entrancesestablished would substantially impair the effective-ness of the picketing in reaching the primary em-ployees and suppliers. The General Counsel ex-cepts, inter alia, to the judge's factual determina-tion that the primary gate location substantially im-pairs the Union's ability effectively to convey itsmessage toallwithin the legitimate direct appeal ofitspicketsignsand asserts that by picketing theneutral reserved gate the Union engaged in unlaw-ful secondary activity.We find merit to the Gener-al Counsel's exceptions.In recommending dismissal of the complaint, thejudge relied on the Board's decisions inElectricalWorkers IBEW Local 453 (Southern Sun), 237NLRB 829 (1978);Carpenters Local 354 (Sharp &Tatro),268 NLRB 382 (1983); andElectricalWork-ers IBEW Local 501 (C. W. Pond Electric),269NLRB 274 (1984).Southern Sunis factually distinguishable from thepresent case. InSouthern Sunthe Board found thatthe union's picketing of the neutral gate did not5 Sailors Union (Moore Dry Dock),92 NLRB 547, 549 (1950) 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolate Section 8(b)(4)(i) and (ii)(B) of the Act be-cause the reserved gates were improperly estab-lished and restriction of picketing to the entrancereserved for the primary employer would unjustlyimpair the effectiveness of the union's lawful pick-eting to convey its message to Southern Sun per-sonnel, suppliers, visitors, and the general public.The Board's conclusion was based on the followingcircumstances:the gate sign for neutrals was placedapproximately halfway between two entrances tothe construction site; the reserve gate sign for theprimary was located near a third entrance on a pri-vate alley that, although owned by the generalcontractor,could not be distinguished visuallyfrom the private parking lot of the adjacent storebuilding; the reserved gate sign was barely visiblefrom a public right-of-way; and the primary em-ployer had ignored the reservedgate.On thesefacts the Board determined that neither the primarynor neutral area was delineated in a manner to pro-vide reasonableassurancesto the union that itsmessagewould be carried to all within the legiti-mate, direct appeal of its picket sign.In the present case, contrary to the discussion infootnotes 5 and 6 of the judge's decision, the evi-dence does not support a finding that the reservedgate system was breached by the primary employ-er's employees. Frank Donovan, the project man-ager for CB, testified on cross-examination in rele-vant part:Q. Isn't it true that your employees taketheir coffee break in the New York Deli?A. Occasionally in the beginning, yes.JUDGE MCINERNY: How about during thewinter?THE WITNESS: During the winter-at a cer-tain point there were coffee machines madeavailable to my employees inside the building.By Respondent's Attorney:Q. But even after the machines were madeavailable, did they have occasion to go to theNew York Deli for their coffee?A. I would say so. I'm not there all thetime.Q.When they went to the New York Delithey would exit through the front door, isn'tthat correct?A. I have no immediate knowledge of thatbut I would say that's probably correct.Q. And they would go in the front of thedoor of the New York Deli on SummerStreet?A. Yes.Q. They did this in the last month of Marchand April as well, isn't that true?A. No, I would say probably not.Q. Is your testimony none of your employ-ees went to New York Deli?A. No it isn't.Q. After March 1st.A. I don't know for a fact but I do knowthey for the most part were having coffeeinside the building.Q.But on the occasionssinceMarch 4,when they went to the New York Deli forcoffee, they went out the front door and in thefront door of New York Deli?THE WITNESS: My employees were instruct-ed not to use the front door after the gatesystem was set up.JUDGE MCINERNY: But you don't know allthe time-THE WITNESS: I can't say because I'm notthere all the time.JUDGE MCINERNY: You don't know wheth-er they would have preferred to go to theNew York Deli for a cup of coffee instead ofbuying it out of some machine.THE WITNESS: Some of the guys wouldmore than likely rather get it free than pay forit.6This testimony, which was the only testimony onthe issue, does not establish that the reserved gatesystem was tainted. Also, in contrast toSouthernSun,the gates in the present case were clearly de-lineated.There is no evidence that the reservedgate signs were ambiguously phrased or lackedclarity such that the primary employer's workmen,suppliers, and visitors or those doing business withneutralswere confused or left without guidance.'The record discloses, rather, that the gates wereclearlymarked and there was strict compliancewith the reserved gate system.8InPond,supra, the Board rejected the union'scontention that the primary reserved gate was es-tablished improperly because it was located at theend of a dead end public road that was rarely usedby the general public.9 The Board determined that6The reference to free coffee is to the coffeemachines set up insidethe buildingfor CB employees7 SeeSharp & Tatra,268 NLRB at 3889The Respondent Unioncontendsthat the pnmarygate sign was not"clearlymarked"because it was not visible to membersof thegeneralpublicThe visibility of thegate signto thegeneralpublic, however, isnot relevant for purposesof determiningwhetherthe gate system wasclearlydelineated and maintainedwith respect to thoseutilizing the gatesystem'The Board inPondspecifically rejected thecontention thatSouthernSun holdsthat aprimary reservedgate on a public road is establishedimproperly simplybecause there is little trafficby thegeneral public atthe primary reserved gate CARPENTERSLOCAL33 (CB CONSTRUCTION)531the primary gate was clearly marked and main-tained,and thus the union was able to convey itsmessage directly to the primary employer and itsemployees,visitors,suppliers,and the generalpublic.On review before the U.S. Court of Ap-peals for the District of Columbia,the case was re-manded to the Board to determine whether theunion could practically have placed its pickets at alocation near the jobsite both reasonably exposedto public view and reasonably separated from theneutral gate.' 0 The court ruledthat,when a gener-alcontractor has established a reserved primarygate virtually hidden from publicview,the Boardcannot presume unlawful secondary intent fromneutral gate picketing without considering whetherthe union had access to a reasonable alternativepublic location.Significant to the court's rulingwas the fact that the parties had stipulated that thereserved primary gate was virtually hidden fromall public view."In the present case,by contrast,the extent of public access to the primary reservedgate is the issue being disputed by the parties.InSharp & Tatro,supra,the neutral reservedgate was located on open frontage of the construc-tion jobsite facing onto a city street. The primaryreserved gate was located on a more remote cornerof the jobsite and could be reached by traversingapproximately 455 feet of a cul-de-sac driveway orpublic access road that merged into a public thor-oughfaredesignated"Welbum Avenue." Theunion had stationed picket patrols at both gates andnear the junction of the public access road andWelbum Avenue.The union contended that itspicketing of the neutral gate was privileged be-cause restriction of its patrols to either of the otherlocationswould substantially impair the effective-ness of its lawful picketing.The union concededthat patrols stationed at either the primary gate orclose to the intersection of the public access roadandWelburn Avenue could effectively reach theprimary employer'semployees,direct suppliers,and visitors.The judge held there, with Board approval, thatthe record did not support the union'sassertionthat restriction of the picket patrols to either loca-tionwould preclude meaningful communication ofthe picket line message to members of the generalpublic.The judge determined that the primary gatewas not so well hidden or so remotely located thatrestriction of the picket patrol to the gate's immedi-ate vicinity would substantially impair any lawfulpicketing'seffectiveness.In so finding,he stated10ElectricalWorkers IBEWLocal 501 v. NLRB,756 F 2d 888 (D C.Cu 1985).that the fact that the pickets could reach only alimited public composed of tenants of nearby apart-ments, their visitors,and prospective customers orbusiness callers who might park their cars on thepublic access road was not grounds for invalidatingthe gate system.Further,the fact that members ofthe general public might fail to notice or be unableto read the primary gate sign was found by thejudge to be without significance. The judge statedthat the union's argumentthat a labor organization cannot"effectively"picket a reserved primary gate at some con-struction jobsite unlessmembers ofthe publiccan,without difficulty,discern a connectionbetween that organization'spicket sign mes-sages and some nearby,readily visible,projectdesignated as the proclaimed dispute's particu-lar situs-lacks persuasive precedential sup-port.' 2Consistentwith Board precedent we find thatthe restriction of picketing in the instant case to theprimary reserved gate's immediate vicinity wouldnot substantially impair the effectiveness of the Re-spondent Union's lawful picketing. The intent ofthe law of common situs picketing is to balance theright of a labororganizationto reach itsintendedaudience with the right of neutral employers to befree of labor disputes that are not their own. Thedetermination of where to locate the primary gatewas limited in the subject case to two choices-theSummer Street entrance and the rear passagewayentrance. Space limitations regarding the SummerStreet entranceand front lobbyelevator made useof that entrance by CB employees performing ren-ovation work infeasible.In addition,the rear en-trance had been utilized by the primary employer'semployees prior to the establishment of the re-served gate system.Thus, thedesignation of therear entrance reflects a choice that cannot be char-acterized as reflecting a calculated"bad faith" ployspecificallydesignedtorender ineffective theUnion's picketing.' 3The evidence clearly demonstrates sufficientpublic use of the rear of the 250-268 SummerStreet building to justify the designation of the pri-mary gate as an appropriate reserved gate. Therecord indicates the following public uses:pedestri-an traffic through the rear passageway from Con-gress Street to the boardwalk abutting the channelon through to Summer Street; pedestrian trafficfrom the public parking lot to the rear entrance ofa restaurant located approximately 60 feet from the11 See discussionat 756 F.2d at 896. We note thatPondwas settled12 268 NLRB at 390.prior to the Board's consideration on remand13 Ibid. 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprimary reservedgate;use of the rear entrance andpublic parking lot by employees14 and visitors oftenants of the building and by the primary employ-er, its employees, suppliers, and visitors; and use ofthe public parking lot by members of the generalpublic. Tradesmen were instructed by a sign postedat the Summer Street entrance that all deliveries tobuilding tenants were to be made at the rear en-trance.One of thebuilding's tenants,CCSI, choseto locateitsmaincustomer entrance on the rearpassageway. CCSI's door is located approximately25 feet to the left of the primary gate. The gatesign is located between the primary gate entranceand CCSI's entrance. Thus, the primary reservedgate provided the Union with some access to thepublic and full access to the primary employer, itsemployees, suppliers, and visitors.We find without significance any contention thatmembers of the general public might fail to noticeor be unable to read the primary gate sign becauseof its location.15We disagree with the judge's find-ing that members of the public would not be likelyto see pickets moving around the rear entrance orbe able to read the picket signmessagebecause ofshadows or obstructions in the alley. Photographsof the rear passageway illustrate that vehicularcongestion and light conditions varied. Based onthe evidence of public use of the passageway, inparticular, the "limited public" composed of ten-ants,visitors,prospective customers,or businesscallers utilizing the rear passageway or adjacentpublic parking lot, we conclude that pickets sta-tioned in the immediate vicinity of the primary re-served gate could have effectively communicatedtheirmessage.Although the primarygate locationmay not have been ideal, we note that Boardprecedent does not require primary reserved gateplacementscalculated tomaximize a picket'schances to reach members of the public.16Accordingly, under the circumstances of thiscase,we conclude that the Respondent Union's le-gitimatepicket line objectiveswere effectivelyserved without substantial impairment by the estab-lished primary reserved gate and we infer unlawfulsecondary intent from the Union's neutral gatepicketing in violation of the secondary boycottprovisions of the Act.14 In addition to employees working in adjacent buildings, the rear en-tranceto 262-266Summer Street is used by some employeesof RGVE,20th CenturyPress, and NormonHarrow, Inc, whichemploy a total ofapproximately140-150 employees'268NLRB at 39016 Ibid.CONCLUSIONS OF LAW1.CB Construction Co., Inc. is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) and Section 8(b)(4) of the Act.2.Carpenters Local 33, a/w United Brotherhoodof Carpenters and Joiners of America, AFL-CIO isa labor organization within the meaning of Section2(5) of the Act.3.By inducing and encouraging individuals em-ployed by R. G. VanderweilEngineers,Inc., 262Summer Street Realty Trust, or by other personsengaged in commerce or in anindustryaffectingcommerce to engage in a strike or refusal in thecourse of their employment to perform services,and by threatening, coercing, and restraining theabove-named Employers, or other persons engagedin commerce or business operations affecting com-merce with an object of forcing or requiring theabove-named persons to cease doing business withCB Construction Co., Inc., Carpenters Local 33,a/w United Brotherhood of Carpenters and Joinersof America, AFL-CIO hasengagedin unfair laborpractices affecting commerce within the meaningof Section 8(b)(4)(i) and (ii)(B) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent,CarpentersLocal33, a/w United Brotherhood of Carpentersand Joiners of America,AFL-CIO,has violatedSection 8(b)(4)(i) and (ii)(B) of the Act, we shallorder it to cease and desist and to take certain af-firmative action designed to effectuate the policiesof the Act.ORDERThe NationalLaborRelations Board orders thatthe Respondent, CarpentersLocal33, a/w UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Boston,Massachusetts,itsofficers,agents, and representatives, shall1.Cease and desist from(a) Inducing or encouraging any individual em-ployed byR.G. Vanderweil Engineers,Inc., 262Summer Street RealtyTrust,or other persons en-gaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in thecourse of employment to use, manufacture,process,transport, or otherwise handle or work on anygoods, articles,materials,or commodities or to per-form any services,where an object thereof is toforce or require the above-named Employers, orany person engaged in commerce or in an industryaffecting commerce,to cease using, selling, han-dling,transporting,or otherwise dealing in the CARPENTERSLOCAL 33 (CB CONSTRUCTION)products of, or to ceasedoing businesswith,CBConstruction Co., Inc.(b) In any manner threatening, coercing, or re-strainingR. G. VanderweilEngineers,Inc.,262Summer Street Realty Trust, or any other personsengaged in commerce or in an industry affectingcommerce, where an object is to force or requirethe above-named Employers, or any other personsengaged in commerce to cease using, selling, han-dling, transporting, or otherwise dealing in theproducts of, or cease doing business with, CB Con-struction Co., Inc.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a) Post at its office and meeting halls copies ofthe attached notice marked "Appendix." 17 Copiesof the notice, on forms provided by the RegionalDirector for Region 1, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately on receiptand maintained for 60 consecutive days in conspic-uous places including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(b)Deliver to the Regional Director for RegionIsigned copies of the notice in sufficient numberfor posting by the Employers, if willing, at allplaces where notices to employees are customarilyposted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.i7 If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted byOrder of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT, nor will our officers,businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in orinduce or encourage any individual employed byR. G. Vanderweil Engineers, Inc., 262 SummerStreet Realty Trust, or any other person engaged533in commerce or in an industry affecting commerceto engage in a strike or a refusal in the course ofemployment to use, manufacture, process, trans-port, or otherwise, handle, or work on any goods,articles,materials, or commodities, or to performany services, where an object thereof is to force orrequire the above-named Employers, or any otherperson engaged in commerce or in an industry af-fecting commerce, to cease using, selling, handling,transporting, or otherwise dealing in the productsof, or cease doing business with, CB ConstructionCo., Inc.WE WILL NOT threaten, coerce, or restrain R. G.Vanderweil Engineers, Inc., 262 Summer StreetRealtyTrust, or any other persons engaged incommerce or in an industry affecting commerce,when an object is to force or require the above-named Employers or any other persons engaged incommerce to cease using, selling,handling, trans-porting, or otherwise dealing in the products of, orcease doing business with, CB Construction Co.,Inc.CARPENTERSLOCAL No. 33, A/WUNITED BROTHERHOOD OF CARPEN-TERSANDJOINERS OF AMERICA,AFL-CIOCarol Sax, Esq.,for the General Counsel.Aaron Krakow, Esq. (Fienberg and Feld),of Boston, Mas-sachusetts,for theRespondent.DECISIONGEORGE F. MCINERNY, Administrative Law Judge.Based on a charge filed on 9 March 1987 by CB Con-struction Co., Inc. (Charging Party), the ActingRegion-alDirector for Region 1 of the National Labor RelationsBoard(Regional Director and the Board)issued a com-plaint on 27 March 1987 alleging that Carpenters Local33, affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO (Respondent) hadviolated Section 8(b)(4)(i) and (ii)(B) of the National Re-lationsAct (the Act). The Respondent Union filed atimely answer to the complaint, in which it denied thecommission of any unfair labor practices.Pursuant to notice issued by the Regional Director, to-gether with the complaint, a hearing was held before meatBoston,Massachusetts, on 7 and 19 May 1987, atwhich hearing the General Counsel and Respondentwere represented by counsel, and all parties had the op-portunity to present testimony and documentary evi-dence,to examine and cross-examine witnesses, and toargue orally. After the close of the hearing the GeneralCounsel and Respondent filed briefs, which have beencarefully reviewed.Based on the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.JURISDICTIONThe parties stipulated that: (1) the charges were filedby the Charging Party on 9 March 1987, and that a copywas served on the Respondent; (2) at all times material,the Charging Party was a corporation with an office andplace of business in West Roxbury, Massachusetts, whereit is engaged in the construction business as a generalcontractor; (3) that during the calendar year ending 31December 1986, the Charging Party purchased and re-ceived at its Massachusetts locations goods and materialsvalued at over $50,000 directly from points outside theCommonwealth of Massachusetts; and (4) that at alltimes material the Charging Party has been an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and Ifind, that the Respondent,Carpenters Local 33, a/w United Brotherhood of Car-penters andJoiners of America, AFL-CIO is a labor or-ganizationwithin themeaning of Section2(5) of the Act,that Robert M. Marshallisan organizerfor the Union,and that Robert D. Marshall, the father of Robert M.Marshall,is a businessagent for the Union.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Stipulated FactsThe partiesstipulated:(1)That 262 Summer Street Realty Trust has ownedand operated an office building located at 262-266Summer Street,Boston,Massachusetts,at all times mate-rial.(2)That the Charging Party has had a contract with262 SummerStreet Realty Trust to performrenovationwork at 262-266 SummerStreet atall times material.(3)That at alltimes material,the Respondent Unionhas been engaged in a labordisputewith the ChargingParty,pursuantto which the Unioncommencedpicket-ing about3February 1987 at 262-266Summer Street,bearing signs statingC.B. ConstructionisSCABCONTRACTORWho does not conform toarea standardsestablished by CarpentersThis sign is not forrecognition ororganizationalpurposes(4)That on or about 4 March 1987 a dual-gate systemwas established at the building. The entrance at 262-266Summer Street was established and reserved for the useof employees and suppliers of all other persons exceptthe employees, suppliers, and visitors of the ChargingParty. A gate was established in the back of the buildingfor the use of employees and suppliers of the ChargingParty.(5)After the establishment of the dual-gate system on4 March 1987, the Respondent continued to picket at thefront of the building at the Summer Street entrance.B. The Locus of the DisputeThe mattersat issuehere arise out of remodeling workbeing performed at an eight-story brick loft building lo-cated at 262-266 Summer Street in the city of Boston.The building is one of a row of similar structures locatedon a main street located just across a disused waterwaycalled Fort Point Channel' from the downtown businessdistrict.This row is a solid line of buildings, extendingalong Summer Street about 660 feet from the channel toan overpass over a street called A Street unbroken byany opening or passageway between the structures. Atthe channel end there is a covered wooden walkway 5-1/2 feet wide extending along the channel to an alley orpassageway at the rear of the row of buildings. Thislatter passageway is 25 or 26 feet wide and extends thelength of the block, terminating at the aforementioned AStreet.Directly in back of 262-266 Summer Street there is ajog in the passageway, and there is another way, de-scribed on one of the plans submitted in evidence asbeing 30 feet wide, and on another as having the nameSleeper Street, extending from this locus to a thorough-fare called Congress Street. On one side of SleeperStreet there is a building that backs up to the passagewayin the rear of our Locus. The other side is occupied by aparking lot used, according to the testimony of WilliamVanderwill, themanaging partner of the 262-266Summer Street building, as parking for people who workin the Summer Street buildings, their customers, andother members of the public.No one was able to state whether Sleeper Street or therear passageway just described were public or privateways. However, a portion of Sleeper Street on the sideadjacent to a building, and opposite the parking lot, ap-parently is reserved for parking for tenants of that build-ing, and photographs of the rear passageway show "noparking" signs at the rear of buildings abutting on thatway. There are also dumpsters sitting in the passageway,apparently for the use of owners or tenants of the abut-ting buildings. The question of public or private owner-ship is not really an issue here, but I would assume thatthese passageways are privately owned, with permittedaccess by the public through from the walkway alongthe channel through to A Street, and along SleeperStreet to Congress Street.The plans submitted in evidence here indicate, and thephotographs taken under the direction of the GeneralCounsel and the Respondent show, that the portion ofthe rear passageway immediately adjacent to the rear en-trance of thelocus is adark, unpaved, area cluttered bydumpsters, delivery trucks, and service vehicles. OneDescribedin therecord as "fourpoint"channel,or "4 point" chan-nel CARPENTERSLOCAL33 (CB CONSTRUCTION)535building stands directly opposite the rear entrance, of thelocus, and another, the adjacent structure at 268-272Summer Street, jots out 40 feet beyond our locus andforms a jog in the rear passageway. The location of theseneighboring buildings with the fact that the rear of thelocus faces almost directly north, means that the rear en-trance would be almost always in shadow. Indeed thephotographs2 indicate a dark, canyon-like aspect to thepassagewaydirectly in the rear of 262-266 SummerStreet.C. The Building at 262-266 Summer StreetAs I have noted, this building, the locus of the disputehere, is an eight-story, brick loft building, similar to theseven or eight others in the row between Fort PointChannel and the A Street overpass. Its dimensions areabout 97 feet on Summer Street, narrowing to 87 feet atthe rear passageway, and 93 feet on the sidelines. Italmost entirely covers the 6198 square foot lot on whichit is situated.On the Summer Street side, the street level of thelocus has three entrances, a delicatessen at the northerlyend, a graphic arts equipment store in the middle, andthe entrace to the building lobby, and elevator, upperfloors and offices at the south end. There was testimony,which I credit, that the elevator serving this entrance issmall, about 2 by 4 feet, and unsuitable for the convey-ance of constructionmaterials tothe upper floors, whichwere undergoing rehabilitation during times material.At the rear, Vanderweil's testimony stated that there isonly one entrance to the premises, at the level of theabove-described passageway, which is used by Vander-weil's employees, other building tenants, the ChargingParty's employees, and others making deliveries or per-forming work inside the premises. At this level there is afreight elevator, substantially larger than the elevator attheSummer Street entrance, which serves to carryequipment and supplies as well as people to the upperfloors.There is apassage,by means of corridors andstairs, from this rear entrance to the first entrance, butthere is no indication in the record that any of the peopleinvolved in this case were or are in the habit of usingthis passage.D. Background and Current Factual SituationA previous matter concerning these same parties wasthe subject matter of a charge filed on 29 December1986 in Case1-CC-2144.A complaint was issued in thatcase on4 February 1987 by theRegional Director, and ahearing was held on 9 March 1987, before my colleagueAdministrative Law Judge Marion C.Ladwig.3 JudgeLadwig's decision isued on 12 March 1987 and foundthat the Union had violated Section 8(b)(4)(i) and (ii)(B)of the Act. No exceptions were filed to this decision, andon 21 April 1987 the findings, conclusions, and recom-mended Order of Judge Ladwig's decision were adoptedby the Board.So far as can be determined by the record in this case,theUnion has complied with the Board's decision inCase 1-CC-2144. The picketing at the offices of Vander-weil Engineering, and at the home of one of the generaltrustees of the 262 Summer Street Realty Trust ceased,and the language on the picket signs was changed.From 3 February to 4 March, when the reserved gatewas established, picketing went on at the Summer Streetentrance to the building. After the establishment of thereserved gate at the rear of the building, the Union con-tinued to picket at the front. The instant charge was thenfiledand a second injunction was issued by JudgeYoung. The picketing ceased and, so far as can be deter-mined from the record, has not resumed either at thefront or back of the building. There has been no commu-nication between the Realty Trust, Vanderweil Engi-neering, and the Union, and the only communications be-tween the Charging Party, CB Construction, and theUnion was an exchange of mailgrams; one from CB tothe Union dated 4 March informing the Union of the re-served gate, and a reply dated 5 March from the Unionstating that the reservedgate "is ina back alley entirelyout of view of the public. Since we are attempting toinform the public of thisarea's [sic] standard dispute, it isnot a valid-dual gate system."The evidence here, based on the generally credible tes-timony of William Vanderweil and Frank Donovan, theproject manager for CB, shows that the sign for the re-served gate, gate "A," was at leastuntilthe time of thehearing in this case partially obscured because it was lo-cated in a window, adjacent to the entrance it described,behind iron bars that cover the window. After the firstday of this hearing, the sign was moved above the bars.There is some pedestrian traffic at the rear of thebuilding.Vanderweil testified that his employees use therear door to come in and out of the building, that histenants and those servicing his offices and those of thetenants found it more convenient to use the parking lotand the rear entrance, rather than Summer Street with itsparking meters and heavy traffic. Vanderweil also testi-fied about other people using the rear passageway andSleeper Street to patronize a restaurant4 in the nextbuilding.5The testimony of Robert M. Marshall, which I alsofound generally credible, indicated that at times when heobserved the rear entrance, not only was the reservedgate signpartially obscured by the barred window, but2 Both those submittedby the Union and bythe GeneralCounsel.3The GeneralCounsel in the instant case statedon therecord that inCase 1-CC-2144 an injunctionwas issued by the HonorableWilliam G.Young, U.S districtjudge forthe districtof Massachusetts,on 28 Febru-ary 1987,barring unlawful picketingby the Union Counselalso statedthat 4or 5 days laterpicketing resumed at 262-266 Summer Street by theUnion, withsigns bearing the legend set out in item3 of thestipulation,supra*Not the same as the delicatessenin 262-266 SummerStreet.sDonovan also testified that he was aware thatCB employee, whoordinarily came and went through the reserved entrance also used thefront door,gate "B" reserved forallothers except employeesof CB, toleave the building proper to patronize the delicatessen at 262 SummerStreet.All of thismay raise some question about the integrityof the re-served gate system, but in viewof mydisposition of the issues,I do notfeel it is necessaryfor me toface that question.SeeElectricalWorkersIBEW Local 441 (SuburbanDevelopment),158 NLRB 549 (1966). 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe signs and the passageways themselves were blockedby vehicles as well as wooden pallets, old concrete posts,other debris, and dumpsters, and was marred by puddlesand potholes.E. ConclusionThe photographs submitted by both parties here show,as I have indicated, that the passageway to the rear ofthe locus here was shadowed, cluttered, in poor repair,and unlikely to be used by anyone except people withbusinessin thebuildingsabutting. Pedestrians wanting totravel between Summer and CongressStreet use an at-tractive, coveredwalkwayalongFort Point Channel.Otherwise, they would have to walk through the row ofbuildings that includes 262-266 Summer Street. If thereare people who douse SleeperStreet, the passageway topatronize a restaurant is about 60 feet east of the locus.The reservedgate signwas scarcely visible even fromthat part of the parking lot or Sleeper Street closest tothe locus.6Members of the public, even if they werepassing upSleeper Street toward the locus in order to goto the next-doorrestaurantwould, in my opinion, haveto search for the sign in order tosee it.Nor would mem-bers of the public be likely to see any pickets movingaround that rear entrance between andamongpuddles,pallets, and pickups, let alone be able to read or compre-"As the Union points out in its brief,the fact that the reserved gatesignwas obscured by iron bars,trucks, and cars afforded no assurancethat the appropriate persons would use the gate.Donovan's testimonyshows that CB employees,in fact,used the other gate,in the front, fromtime to time.He did not know how often,or how many people used thewrong gate.hendthe messageon picketsignsmoving about in theshadows.The evidencethus seemsclear that the gate here setaside for the Union to picket is effectively hidden fromthe view of the general public, and is so remotely andinconveniently located as to substantially impair the ef-fectiveness of the Union's picketing, calculated to reachthe primary employer's employees, suppliers, visitors,and the general public.ElectricalWorkers IBEW Local453 (Southern Sun),237NLRB 829 (1978);CarpentersLocal354(Sharp & Tatro),268 NLRB 382 (1983);Elec-tricalWorkers IBEW Local 501 (C. W. Pond),269 NLRB274 (1984).There areno issuesin this case on the other standardsinMoore Dry Dock.7Ifind, therefore, that the Respondent Union has notviolated Section 8(b)(4)(i)and (ii)(B) of the Act.CONCLUSIONS OF LAW1.The Charging Party, CB Construction,isan em-ployer withinthe meaningof Section 2(6) and (7) of theAct.2.The Respondent Union, Carpenters Local 33, is alabor organizationwithin themeaning ofSection 2(5) ofthe Act.3.TheRespondentUnion has not violated the Nation-al Labor Relations Act.[Recommended Order fordismissalomitted from pub-lication.]92 NLRB 547 (1950).